Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on 22 Mar 2022.
Claim 12 was cancelled.
Claims 1, 3-4, 13, and 15 were amended. Claims 16-17 were newly presented.
Claims 1-11 and 13-17 are currently pending and have been examined.

	
Response to Arguments
Applicant's arguments filed 22 Mar 2022 have been fully considered but they are not persuasive. Applicant first asserts that the Action conceded that neither Balva nor Wadhawan disclose certain elements. Applicant’s remarks, p. 9. This is a mischaracterization of what the Action stated. In its entirety, the statement of what Balva and Wadhawan discloses in claim 12 was as follows:
Balva also discloses that the system can determine which stores are along various routes and which items would be available, and present them as selectable items on a request screen and determine when the selected vehicle will pass by the store and the preparation time to determine whether the item will be ready when the transit vehicle passes in [0082]. This is at least highly suggestive of estimating a distance between the transportation vehicle and the unmanned aerial vehicles. To the extent that neither Balva nor Wadhawan explicitly disclose these elements…”

Non-final action mailed 7 Feb 2022, p. 15, emphasis added. 
Rather than the concession asserted in Applicant’s remarks, the Action spelled out how Balva could be construed as containing these elements, and merely noted that, to the extent that Balva and Wadhawan do not disclose these elements, Bourne does. Therefore, Applicant’s argument is not persuasive. 
Applicant next asserts that “Bourne merely describes that a departure time equals the time when the user should leave the start location, taking into account historic traffic conditions and a traffic surplus interval to arrive at the destination on time,” and that it does not disclose “calculating the departure time of two or more unmanned aerial vehicles based on an arrival time of another aerial vehicle… to an intersection point [in the air on the travel route], and an estimated distance between the two or more unmanned aerial vehicles and the intersection point...” Applicant’s remarks, p. 10. This is not persuasive. Bourne was not relied upon for the aerial vehicles or the division of the order. Rather, Balva and Wadhawan were cited for split deliveries via drone. Applicant’s previously presented claim 12 merely applied known routing and intersection techniques to aerial delivery. Because Balva discloses aerial delivery, Wadhawan discloses splitting an order based on weight, and Bourne discloses estimated travel time to an intersection point, the recitations of claim 1 are taught by the combination of Balva, Wadhawan, and Bourne. For at least these reasons, Applicant’s arguments are not persuasive. 
Applicant next asserts that “Balva, in its entirety, does not teach or suggest generating information indicating an estimated start time for preparation of the item, as claimed in dependent claim 15,” and that “Reiss, in its entirety, does not teach or suggest that the order information indicates an estimated start time for preparation of the item.” Applicant’s remarks, pp. 12-13, emphasis original. Applicant does not make clear what elements are being contested. It appears, based on the emphasized portions of Applicant’s arguments, that the traversal hinges on the preparation start time being estimated, so a response to that is what is being provided. Applicant has cited portions of Reiss that were cited in the action, but not in their entirety. Specifically, col. 5, ll. 10-32 were relied upon in the non-final action. This section establishes that the order preparation start time may be based on an estimated time of arrival, which constitutes an estimated order preparation start time. The rejection has been modified to include additional citations to Reiss, including col. 2, ll. 12-32, col. 3, ll. 26-40, col. 4, ll. 6-29, col. 4, ll. 51-54, col. 9, ll. 4-11, col. 10, ll. 53-60, col. 16, ll. 11-17. For at least these reasons, Applicant’s arguments are not persuasive. 
Applicant asserts the allowability of the remainder of the dependent claims based on the asserted allowability of the independent claim. For at least the reasons set forth above, these arguments are not persuasive. The rejection has been updated to reflect Applicant’s amendments. 
Applicant is encouraged to request one after final interview prior to further filings. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 16 recites, in relevant part, “determining deployment of an additional unmanned aerial vehicle different from the two or more unmanned aerial vehicles for the second order based on: a receipt of a third order in a case where a value of the second order is less than a predetermined value,” emphasis added. Applicant’s originally filed specification discloses that “a passenger ordering a low-value item may have their order only conditionally approved, pending additional orders to justify the deployment of additional drones” in paragraph [0038]. There is no disclosure of a value being less than a predetermined value, or that the drone may be deployed based on receipt of the low-value item absent combination with the third order. Rather, the disclosure is that if a low-value item is ordered, and a drone is deployed for another item, the low-value item may be added. As currently claimed, the third order and the second low-value item are not bundled, and the drone is deployed to deliver the second low-value item so long as a third item is ordered and there is insufficient room on the first drone. That is to say that the receipt of the low-value order does not lead to deployment of the drone; the item is delivered subject to the drone being deployed for the low-value item plus the third item. For at least these reasons, claim 16 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. An amendment which removes the predetermined amount and which expressly bundles the shipment of the low-value item and the third item may help to overcome this rejection, depending on the particular claim language submitted. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-11, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20210166192 to Balva (“Balva”) in view of U.S. Patent Publication No. 20150254758 to Wadhawan et. al. (“Wadhawan”) and in view of U.S. Patent Publication No. 20090192702 to Bourne (“Bourne”).
Claim 1
Balva discloses the following elements:
A computer-implemented method, comprising: ([0087] method may be implemented using a non-transitory computer-readable storage medium)
determining a ground-based location list based on a travel route of an aerial vehicle, wherein the ground-based location list indicates a plurality of ground-based locations on the travel route of the aerial vehicle; ([0082] transit vehicle route may pass by stores, restaurants, etc. that offer things for purchase; system can determine which stores are along various routes and which items would be available, and present them as selectable items on a request screen; [0034] transit service vehicle may be an airplane)
placing a first order to a first ground-based location of the plurality of ground-based locations on the ground-based location list, wherein the first order includes a first time window corresponding to a proximity of the aerial vehicle to the first ground-based location; ([0081] a passenger can order items while in transit; [0082] system can determine which stores are along various routes and which items would be available, and present them as selectable items on a request screen; system can determine when the selected vehicle will pass by the store and the preparation time to determine whether the item will be ready when the transit vehicle passes)
calculating a weight of the first order, wherein the first order comprises a plurality of items; ([0040] system can consider the weight of the item; [0050] system can consider the passenger vehicle’s capacity and ordered item weight in determining when, where, and with what vehicle to deliver the item)

associating  ([0080] item may be delivered to transit vehicle using drones or unmanned aerial vehicles)
 


and controlling, . ([0081] items can be delivered to transit vehicle without the need for the vehicle to stop or detour; [0034] transit service vehicle may be an airplane; [0082] system can determine which stores are along various routes and which items would be available, and present them as selectable items on a request screen; system can determine when the selected vehicle will pass by the store and the preparation time to determine whether the item will be ready when the transit vehicle passes – this is an intersection point along the route)
Balva also discloses that the system may deliver a group of items in [0016], that the vehicles into which items are placed for delivery may have maximum item and weight capacities in [0042], that the system can deliver multiple items to multiple passengers at one stop and choose a location that minimizes total passenger delay in [0045], that the system determines the vehicle capacity in [0050], that some vehicles may be used exclusively to delivery items to transfer points in [0069]. This is at least highly suggestive of determining that one vehicle cannot deliver an order based on the weight of the order. Nevertheless, to the extent that one of ordinary skill in the art may conclude that Balva does not disclose these elements, Wadhawan discloses allocating an order to two or more boxes based on the order weight and the capacity of the boxes. Wadhawan, [0044], [0046]-[0048]. Balva discloses assigning drones to deliver an item to a passenger vehicle in transit based on vehicle capacity. Wadhawan discloses assigning orders to two or more boxes based on the weight of the order. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the drone delivery system of Balva the capacity and weight based division of an order as taught by Wadhawan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Balva discloses in [0080] that item may be delivered to transit vehicle using drones or unmanned aerial vehicles; [0081] items can be delivered to transit vehicle without the need for the vehicle to stop or detour; [0034] transit service vehicle may be an airplane; [0082] system can determine which stores are along various routes and which items would be available, and present them as selectable items on a request screen; system can determine when the selected vehicle will pass by the store and the preparation time to determine whether the item will be ready when the transit vehicle passes – this is an intersection point. Balva discloses delivery to a vehicle in transit along a route as set forth in claim 1, as well as ascertaining the time for travel and preparation in order to determine what items to offer as in paragraph [0082]. This is at least highly suggestive of estimating a distance between the transportation vehicle and the unmanned aerial vehicles. To the extent that neither Balva nor Wadhawan explicitly disclose these elements, Bourne discloses in [0038] that departure time is calculated based on scheduled time due at destination, start location, and navigation instructions. Balva discloses determining a delivery point along a route, that drones may deliver the item to a passenger vehicle at an intersection point. Bourne discloses determining a departure time based on a scheduled time due at the destination, here the transfer point/intersection, the starting location, and navigation instructions. It would have been obvious to one having ordinary skill in the art to include in the drone delivery time calculation of Balva the departure time calculation as taught by Bourne in order to ensure that the drone “can arrive at the desired destination… on time.” Bourne, paragraph [0055].
Claim 2
Balva in view of Wadhawan and Bourne discloses the elements of claim 1, above. Balva also discloses:
wherein the first delivery includes food freshly prepared at the first ground-based location in response to the first order. ([0081] user can order food, drink, or merchandise while on the vehicle; [0082] ground locations may be restaurants along the route)
Claim 3
Balva in view of Wadhawan and Bourne discloses the elements of claim 1, above. Balva also discloses:
controlling, while the aerial vehicle is on the travel route, presentation of the ground-based location list to a passenger on board the aerial vehicle; ([0082] transit vehicle route may pass by stores, restaurants, etc. that offer things for purchase; system can determine which stores are along various routes and which items would be available, and present them as selectable items on a request screen)
and receiving, from the passenger, a selection of the plurality of items corresponding to the first order. ([0081] a passenger can order items while in transit; [0082] transit vehicle route may pass by stores, restaurants, etc. that offer things for purchase; system can determine which stores are along various routes and which items would be available, and present them as selectable items on a request screen)
Claim 4
Balva in view of Wadhawan and Bourne discloses the elements of claim 1, above. Balva also discloses:
wherein the ground-based location list further includes a second time window associated with each of the plurality of ground-based locations on the ground-based location list, the first time window for the first order to the first ground-based location is based on the first time window associated with the first ground-based location on the ground- based location list, and the first time window for the first order is based on a time period to prepare the first order and a time period for travel of the two or more unmanned aerial vehicles to the intersection point on the travel route of the aerial vehicle. ([0082] system can determine which stores are along various routes and which items would be available, and present them as selectable items on a request screen; system can determine when the vehicle will pass by the store and the preparation time to determine whether the item will be ready when the transit vehicle passes; see also fig. 9 showing a first and second time window as “beginning of trip” and “during trip”)
Claim 5
Balva in view of Wadhawan and Bourne discloses the elements of claim 1, above. Balva also discloses:
receiving a second order at a second ground-based location of the plurality of ground-based locations on the ground-based location list; ([0081] a passenger can order items while in transit; [0082] system can determine which stores are along various routes and which items would be available, and present them as selectable items on a request screen; system can determine when the vehicle will pass by the store and the preparation time to determine whether the item will be ready when the transit vehicle passes)
and controlling a second delivery of the second order by an unmanned aerial vehicle from the second ground-based location to the aerial vehicle while the aerial vehicle is on the travel route. ([0080] item may be delivered to transit vehicle using drones or unmanned aerial vehicles)
Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04(VI)(B), citing In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Here, these limitations constitute a mere duplication of the ordering steps, and therefore have no patentable significance. Nevertheless, Balva discloses that the transit service can include deliveries of multiple items to multiple passengers in [0045]. 
Claim 6
Balva in view of Wadhawan and Bourne discloses the elements of claim 5, above. Balva also discloses:
wherein the second delivery is by one of the two or more unmanned aerial vehicles associated with the first delivery. ([0080] item may be delivered to transit vehicle using drones or unmanned aerial vehicles; [0045] system can combine deliveries to multiple passengers)
Claim 7
Balva in view of Wadhawan and Bourne discloses the elements of claim 5, above. Balva also discloses:
wherein the second delivery is by the unmanned aerial vehicle different from the two or more unmanned aerial vehicles associated with the first delivery. ([0080] item may be delivered to transit vehicle using drones or unmanned aerial vehicles; [0045] the transit service can include deliveries of multiple items to multiple passengers)
Claim 8
Balva in view of Wadhawan and Bourne discloses the elements of claim 1, above. Balva also discloses:
wherein the first delivery includes goods uniquely associated with the first ground-based location. ([0082] items may be from local stores, restaurants, etc., including “a favorite restaurant in San Francisco” – this is a good uniquely associated with the ground-based location)
Claim 10
Balva in view of Wadhawan and Bourne discloses the elements of claim 1, above. Balva discloses considering whether the deliver an item based on size, weight, how conspicuous the item is, etc. in paragraph [0040]. Balva also discloses:
further comprising deploying the two or more unmanned aerial vehicles to deliver the plurality of items of the first order to the aerial vehicle based on one of a value of the first order or reception of additional orders. ([0045] system can combine deliveries to multiple passengers)
Wadhawan also discloses that the recommendation service may include one or more of actual weight, product weight, packaging weight, dimensional weight, dimensions, actual volume, price, item type, etc. in [0036]; the system may recommend bundling items for a price discount in [0072]; and that items may be divided when the customer adds additional items in [0046]-[0048]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the drone delivery system of Balva the capacity and weight based division of an order as taught by Wadhawan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 11
Balva in view of Wadhawan and Bourne discloses the elements of claim 1, above. Balva also discloses considering how full vehicles are expected to be in ascertaining whether items can be delivered to customers in paragraph [0016], considering item capacity on vehicles in [0042] and [0050], that capacities are dynamically adjusted in [0079], and that items can be delivered via a delivery vehicle in [0080]. This is highly suggestive of evaluating the space after an order is assigned to a drone. Nevertheless, Wadhawan discloses:
determining availability of space in each of the two or more unmanned aerial vehicles subsequent to loading of the plurality of items associated with the first order; ([0037] box completion reminder may provide the user with item recommendations that may be used to fill up remaining space in the user’s shipping boxes)
and controlling presentation of advertisement information to one or more passengers of the aerial vehicle based on the determined availability of space. ([0037] box completion reminder may provide the user with item recommendations that may be used to fill up remaining space in the user’s shipping boxes; see fig. 4 for presentation of recommendations to the user)
It is noted that the space evaluation is disclosed in Applicant’s originally filed specification in paragraphs [0036]-[0039]. None of these paragraphs disclose evaluating after a physical loading, but rather after items have been assigned to scheduled drones. Therefore, the broadest reasonable interpretation of this claim is that the loading is a scheduling, and the evaluation is being performed thereon. 
Balva discloses ascertaining and dynamically adjusting the capacities of vehicles including item capacities and that the items may be delivered by vehicles. Wadhawan discloses presenting recommended items to a user to fill up existing space in a box. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the dynamic item capacity evaluation of Balva the capacity-based item recommendation as taught by Wadhawan in order to recommend items “based on what the user currently has in his or her shopping cart or weight-based shipping containers (e.g., one or more fixed-size boxes), based on the user's prior purchase, search or browsing history, or both.” Wadhawan, paragraph [0068]. 
Claim 13
Balva in view of Wadhawan and Bourne discloses the elements of claim 1, above. Balva also discloses that the system may include artificial intelligence and optimization functions which include historical information analysis in [0024]. Neither Balva nor Wadhawan explicitly disclose calculating the departure time based on historical data. However, Bourne discloses:
further comprising calculating the departure time of the two or more unmanned aerial vehicles based on historical data related to previous deliveries on the travel route. ([0038] departure time can consider historic time to travel between the start location to the finish location)
Balva discloses delivery to a vehicle in transit along a route as set forth in claim 1, as well as ascertaining the time for travel and preparation in order to determine what items to offer as in paragraph [0082]. Bourne discloses determining a departure time based on the distance between the start location and the destination location. It would have been obvious to one having ordinary skill in the art to include in the drone delivery time calculation of Balva the departure time calculation as taught by Bourne in order to ensure that the drone “can arrive at the desired destination… on time.” Bourne, paragraph [0055]. 
Claim 16
Balva in view of Wadhawan and Bourne discloses the elements of claim 1, above. Balva also discloses:
receiving a second order; ([0081] a passenger can order items while in transit; [0082] system can determine which stores are along various routes and which items would be available, and present them as selectable items on a request screen; system can determine when the vehicle will pass by the store and the preparation time to determine whether the item will be ready when the transit vehicle passes; [0045] system can combine deliveries to multiple passengers; see also fig. 9 for second orders)
and controlling a second delivery of the second order to the aerial vehicle by the additional unmanned aerial vehicle. ([0081] a passenger can order items while in transit; [0082] system can determine which stores are along various routes and which items would be available, and present them as selectable items on a request screen; system can determine when the vehicle will pass by the store and the preparation time to determine whether the item will be ready when the transit vehicle passes; [0045] system can combine deliveries to multiple passengers)
This is a method claim, and the limitations which recite:
determining deployment of an additional unmanned aerial vehicle different from the two or more unmanned aerial vehicles for the second order based on: 
a receipt of a third order in a case where a value of the second order is less than a predetermined value, and a lack of space in the two or more unmanned aerial vehicles to accommodate the second order subsequent to accommodation of the first order;
and controlling a second delivery of the second order to the aerial vehicle by the additional unmanned aerial vehicle
 
are conditional limitations. Specifically, “in a case where a value of the second order is less than a predetermined value” is a condition precedent, and everything that depends on that condition precedent is non-limiting. See MPEP 2111.04(II), citing Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016), establishing that a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Here, if the item value does not meet the predetermined value, if the item value does not meet the predetermined value, the determining the deployment and controlling the second delivery steps are not required. Because the determining the deployment and controlling the second delivery steps are conditional limitations subject to the condition precedent that the item value is too low, and because conditional limitations in a method claim are non-limiting, these steps are non-limiting. Art has been applied in the interest of compact prosecution. To that extent, Wadhawan also discloses:
determining deployment of an additional unmanned aerial vehicle different from the two or more unmanned aerial vehicles for the second order based on: ([0036] item recommendation service can recommend items for shipment based on attributes including actual weight, product weight, packaging weight, dimensional weight, dimensions, actual volume, price, item type, etc.)
a receipt of a third order in a case where a value of the second order is less than a predetermined value, and a lack of space in the two or more unmanned aerial vehicles to accommodate the second order subsequent to accommodation of the first order; ([0029] shipping charges may be waived if the total dollar value of the items to be shipped exceeds a threshold dollar value; [0077] items may be bundled; [0036] item recommendation service can recommend items for shipment based on attributes including actual weight, product weight, packaging weight, dimensional weight, dimensions, actual volume, price, item type, etc.)

Balva discloses that items for different customers may be combined for delivery. Wadhawan discloses that items may be bundled based on value of the items. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the bundled shipment of Balva the bundled shipment based on price as taught by Wadhawan because “electronic retailers may suffer a loss due to high shipping costs” for “items that have a low average selling price… but are heavier than many other items,” and “shifting the burden of paying those high shipping charges to consumers would discourage them from buying those items.” Wadhawan, paragraph [0022]. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20210166192 to Balva (“Balva”) in view of U.S. Patent Publication No. 20150254758 to Wadhawan et. al. (“Wadhawan”) in view of U.S. Patent Publication No. 20090192702 to Bourne (“Bourne”) and further in view of U.S. Patent Publication No. 20170228837 to Porter (“Porter”).
Claim 9
Balva in view of Wadhawan and Bourne discloses the elements of claim 1, above. Balva also discloses:
further comprising receiving the first order including a plurality of instructions for customization of each of the plurality of items associated with the first order, wherein the first delivery includes the plurality of items made according to the plurality of instructions in the first order. ([0082] transit vehicle route may pass by stores, restaurants, etc. that offer things for purchase; system can determine which stores are along various routes and which items would be available, and present them as selectable items on a request screen; items for purchase can have a preparation time indicating how long it will take for the store to prepare the item; items might be coffee or food items – these are necessarily going to be made according to the instructions for the order)
Nevertheless, to the extent that neither Balva nor Wadhawan explicitly disclose receiving instructions for customization, Porter discloses a digital airport shopping system in which a customer can pre-order something for delivery prior to the customer’s flight arrival time ([0040]) in which the customer can customize their order as in [0022], [0096], and figs. 10-11. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the food for delivery system of Balva the customization of the food item as disclosed by Porter so that users “can find services and products at a desired location and minimize wait time or wasted time searching out the services or products because the user is in an unfamiliar location.” Porter, paragraph [0009]. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20210166192 to Balva (“Balva”) in view of U.S. Patent Publication No. 20150254758 to Wadhawan et. al. (“Wadhawan”) in view of U.S. Patent Publication No. 20090192702 to Bourne (“Bourne”) and further in view of U.S. Patent No. 9953287 to McDonald et. al. (“McDonald”).
Claim 14
Balva in view of Wadhawan and Bourne discloses the elements of claim 1, above. Neither Balva nor Wadhawan explicitly disclose deploying a second vehicle with a missing item. However, McDonald discloses: 
further comprising deploying a supplemental unmanned aerial vehicle, subsequent to a departure of the two or more unmanned aerial vehicles, to deliver one or more missing items of the plurality of items of the first order to the aerial vehicle. (col. 2, ll. 40-50 determining that an item cannot be included in an order; col. 9, ll. 39-44 exception items (missing items) may join the rest of the order at a later station; col. 16, ll. 37-40 missing item may be picked from other location; col. 9, ll. 13-17 an automated aerial vehicle may be assigned to a priority pick item based on an exception)
Balva discloses drone delivery of an order to a user in transit. McDonald discloses remedial action for missing order items including assigning an automated aerial vehicle to collect the missing order items which may join the remainder of the ordered items at a later time. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the drone delivery system of Balva the exception remedy as disclosed by McDonald since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20210166192 to Balva (“Balva”) in view of U.S. Patent Publication No. 20150254758 to Wadhawan et. al. (“Wadhawan”) in view of U.S. Patent No. 10467579 to Reiss et. al. (“Reiss”) in view of U.S. Patent Publication No. 20090192702 to Bourne (“Bourne”) and further in view of U.S. Patent No. 10467579 to Reiss et. al. (“Reiss”).
Claim 15 
Balva in view of Wadhawan and Bourne discloses the elements of claim 1, above. Balva also discloses that the system can determine which stores are along various routes and which items would be available, and present them as selectable items on a request screen; system can determine when the selected vehicle will pass by the store and the preparation time to determine whether the item will be ready when the transit vehicle passes as in [0082]. This is at least highly suggestive of the elements of claim 15. Nevertheless, Reiss discloses: 
generating, in response to the first order, information indicating an estimated start time for preparation of the first order and a time to load the first order onto the two or more unmanned aerial vehicles; (col. 3, ll. 29-30 system determines preparation time and courier travel time – this determines preparation start time; col. 3, ll. 58-62 service provider may receive pick up time (load time); see also col. 5, ll. 10-32; col. 8, ll. 58-60 order information may include time order was received; 
col. 2, ll. 12-32 service provider may track buyer’s estimated time of arrival (ETA) to determine when to begin preparation of the ordered item – this is an estimated start time; see also col. 3, ll. 26-40; col. 4, ll. 6-29 system considers date, time, actual travel times for couriers/buyers, etc. over an historical period to estimate when the item will be collected and therefore when preparation should begin; see also col. 4, ll. 51-54; col. 9, ll. 4-11 timing determination module uses buyer and courier ETAs to time preparation for merchants; col. 10, ll. 53-60 timing determination module sends an instruction to the merchant to begin preparation based on predicted buyer ETA; col. 16, ll. 11-17 each merchant may specify an expected (i.e. estimated) preparation time for each item)
and providing the generated information to a business associated with the first ground- based location. (col. 5, ll. 10-32 order and timing information is sent to the merchant)
Balva discloses a system for determining preparation and departure time for order delivery to transit passengers as set forth above. Reiss discloses determining placement, preparation, and load time for food orders and transmitting that information to merchants. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the preparation time determination of Balva the particular timing information disclosed by Reiss in order to “arrange for proper timing of the order preparation and delivery so that the buyer receives the order at the delivery location in the freshest possible condition and to coincide with the buyer's arrival to the delivery location.” Reiss, col. 4, ll. 26-29. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20210166192 to Balva (“Balva”) in view of U.S. Patent Publication No. 20150254758 to Wadhawan et. al. (“Wadhawan”) in view of U.S. Patent Publication No. 20090192702 to Bourne (“Bourne”) and further in view of U.S. Patent Publication No. 20070150375 to Yang (Yang “”).
Claim 17
Balva in view of Wadhawan and Bourne discloses the elements of claim 1, above. Balva also discloses 
However, Yang discloses:
controlling presentation of alert information to one or more passengers of the aerial vehicle, wherein the alert information indicates a remaining time to order from the plurality of ground-based locations on the travel route of the aerial vehicle. ([0161] the server may establish a cut-off time for every order placed by the buyer; [0174] order cut-off time is the latest time for order receiving based on the time it takes the seller to process and pack orders; [0325] cut-off time may be based on convenience to customers; [0244], [0060]-[0061] system may identify a pickup point close to a buyer’s commute home)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the passenger route order placement system of Balva the buyer-route order placement cut-off time as taught by Yang in order to “allow[s] the seller enough time to pack and arrange ordered products to… pickup points.” Yang, paragraph [0174]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        

/EMMETT K. WALSH/Primary Examiner, Art Unit 3628